DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 12/24/2019. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Domestic or Foreign priority. 

Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 4, 5, 8, 9, 10, 12, 13, 14, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims declare an aspect of the claims as “dangerous evener” without defining within the claims what constitutes “dangerous event”. Therefore, it isn’t possible to positively or negatively identify the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, 5, 7, 9, 11 – 13, 15, and 17 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Massey US 2016/0232790.
As per claim 1, A method comprising: 
receiving sensor data from one or more sensors disposed on an autonomous vehicle, wherein the sensor data comprises measurements associated with an environment around the autonomous vehicle; (Massey paragraph 0021 discloses, “In some embodiments, a monitoring vector may include, but is not required to include information from a vehicle's other on-board sensors, such as sensors that detect other objects near the vehicle, or in the vehicle's blind spot.”)
determining, based on the sensor data, whether a potentially dangerous event is detected in the environment around the autonomous vehicle; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to identify a risk of collision sooner than a vehicle's on-board sensors, and indeed may identify a risk of collision between vehicles even when vehicle on-board sensors are unable to detect such a risk, for example because the vehicles are beyond a sensor's range, or line of sight.”) and 
providing automatically, in response to determining that the potentially dangerous event is detected, at least a portion of the sensor data to a user associated with the autonomous vehicle. (Massey paragraph 0018 discloses, “Various embodiments provide enhanced warnings of potential future adverse event (e.g., automobile crashes) by tracking the location and motion of multiple vehicles, and providing alerts or warnings to the drivers of such vehicles if the risk of an adverse event is identified.”)
As per claim 3, The method of claim 1, further comprising: receiving commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Massey paragraph 0005 discloses, “For example, the act of remotely controlling the autonomous 
As per claim 5, The method of claim 1, further comprising: 
determining, in response to determining that the potentially dangerous event is detected and based upon sensor data that is most relevant to detecting the potentially dangerous event, a relevant sensor of the one or more sensors; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to identify a risk of collision sooner than a vehicle's on-board sensors, and indeed may identify a risk of collision between vehicles even when vehicle on-board sensors are unable to detect such a risk, for example because the vehicles are beyond a sensor's range, or line of sight.”) and 
displaying, in response to determining the potentially dangerous event is detected, sensor data obtained from the relevant sensor. (Massey paragraph 0038 discloses, “In some embodiments, a message may cause a display screen within a vehicle to display information about the other vehicle, such as a map showing the relative location of the other vehicle, or an arrow pointing in the direction of the other vehicle.”)
As per claim 7, The method of claim 1, further comprising: receiving communicated data from a remote computing system, wherein determining whether the potentially dangerous event is detected is further based on the communicated data. (Massey paragraph 0047 discloses, “In another embodiment, the step 302 of monitoring vectors to assess the relative proximity of the motorcycle 110 and automobile 120 may include altering the size of the risk radius 401 and the 
As per claim 9, A non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor to: (Massey paragraph 0138 discloses, “the disclosed apparatus and methods may be implemented as a computer program product for use with a computer system.  Such implementation may include a series of computer instructions fixed either on a tangible medium, such as a non-transient computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk).  The series of computer instructions can embody all or part of the functionality previously described herein with respect to the system.”)
receive sensor data from one or more sensors disposed on an autonomous vehicle, wherein the sensor data comprises measurements associated with an environment around the autonomous vehicle; (Massey paragraph 0021 discloses, “In some embodiments, a monitoring vector may include, but is not required to include information from a vehicle's other on-board sensors, such as sensors that detect other objects near the vehicle, or in the vehicle's blind spot.”)
determine, based on the sensor data, whether a potentially dangerous event is detected in the environment around the autonomous vehicle; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to identify a risk of collision sooner than a vehicle's on-board sensors, and indeed may identify a risk of collision between vehicles even when vehicle on-board sensors are unable to detect such a risk, for example because the vehicles are beyond a sensor's range, or line of sight.”) and 
provide automatically, in response to determining that the potentially dangerous event is detected, at least a portion of the sensor data to a user associated with the autonomous vehicle. 
As per claim 11, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: receive commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Massey paragraph 0005 discloses, “For example, the act of remotely controlling the autonomous vehicle may include sending instructions to a control system in the autonomous vehicle, to take an action selected from the group consisting of slowing the autonomous vehicle, stopping the autonomous vehicle, and performing an evasive maneuver to avoid a collision with the second vehicle.”)
As per claim 12, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: 
determine, in response to determining that the potentially dangerous event is detected and based upon sensor data that is most relevant to detecting the potentially dangerous event, a relevant sensor of the one or more sensors; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to identify a risk of collision sooner than a vehicle's on-board sensors, and indeed may identify a risk of collision between vehicles even when vehicle on-board sensors are unable to detect such a risk, for example because the vehicles are beyond a sensor's range, or line of sight.”)  and 
display, in response to determining that the potentially dangerous event is detected, sensor data obtained from the relevant sensor. (Massey paragraph 0038 discloses, “In some 
As per claim 13, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: 
receive communicated data from a remote computing system, wherein determining whether the potentially dangerous event is detected is further based on the communicated data. (Massey paragraph 0047 discloses, “In another embodiment, the step 302 of monitoring vectors to assess the relative proximity of the motorcycle 110 and automobile 120 may include altering the size of the risk radius 401 and the position of the automobile 120 within the risk radius 401 based on speed and direction of the vehicles (110, 120), and/or GPS accuracy, at step 312.”)
As per claim 15, A system comprising: 
at least one processor; (Massey paragraph 0123 discloses, “FIG. 8 schematically illustrates a flow chart for an embodiment of target vehicle processing of a proximity awareness system (target point spreading).  In some embodiments, the process of FIG. 8 may be performed by target point spreading processor 636, which may be part of data processor 635, and may include, for example, a computer processor (e.g., a microprocessor) programmed to execute the process.”)
at least one memory storing computer-readable instructions that, when executed by the at least one processor, causes the at least one processor to: (Massey paragraph 0138 discloses, “the disclosed apparatus and methods may be implemented as a computer program product for use with a computer system.  Such implementation may include a series of computer instructions fixed either on a tangible medium, such as a non-transient computer readable medium (e.g., a 
receive sensor data from one or more sensors disposed on an autonomous vehicle, wherein the sensor data comprises measurements associated with an environment around the autonomous vehicle; (Massey paragraph 0021 discloses, “In some embodiments, a monitoring vector may include, but is not required to include information from a vehicle's other on-board sensors, such as sensors that detect other objects near the vehicle, or in the vehicle's blind spot.”)
determine, based on the sensor data, whether a potentially dangerous event is detected in the environment around the autonomous vehicle; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to identify a risk of collision sooner than a vehicle's on-board sensors, and indeed may identify a risk of collision between vehicles even when vehicle on-board sensors are unable to detect such a risk, for example because the vehicles are beyond a sensor's range, or line of sight.”) and 
provide automatically, in response to determining that the potentially dangerous event is detected, at least a portion of the sensor data to a user associated with the autonomous vehicle. (Massey paragraph 0018 discloses, “Various embodiments provide enhanced warnings of potential future adverse event (e.g., automobile crashes) by tracking the location and motion of multiple vehicles, and providing alerts or warnings to the drivers of such vehicles if the risk of an adverse event is identified.”)
As per claim 17, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: receive commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Massey paragraph 0005 discloses, “For example, the act of remotely controlling the autonomous vehicle may include sending 
As per claim 18, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
determine, in response to determining that the potentially dangerous event is detected and based upon sensor data that is most relevant to detecting the potentially dangerous event, a relevant sensor of the one or more sensors; (Massey paragraph 0018 discloses, “In various embodiments, systems and methods are able to identify a risk of collision sooner than a vehicle's on-board sensors, and indeed may identify a risk of collision between vehicles even when vehicle on-board sensors are unable to detect such a risk, for example because the vehicles are beyond a sensor's range, or line of sight.”) and 
display, in response to determining that the potentially dangerous event is detected, sensor data obtained from the relevant sensor. (Massey paragraph 0038 discloses, “In some embodiments, a message may cause a display screen within a vehicle to display information about the other vehicle, such as a map showing the relative location of the other vehicle, or an arrow pointing in the direction of the other vehicle.”)
As per claim 19, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
receive communicated data from a remote computing system, wherein determining whether the potentially dangerous event is detected is further based on the communicated data. (Massey paragraph 0047 discloses, “In another embodiment, the step 302 of monitoring vectors to assess the relative proximity of the motorcycle 110 and automobile 120 may include altering 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2, 4, 6, 8, 10, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Massey US 2016/0232790 in view of Perl US 2018/0300816.
As per claim 2, The method of claim 1, further comprising: sending, in response to determining that the potentially dangerous event is detected, a request for remote assistance, the request further including at least the portion of the sensor data; (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”) and 
receiving an evaluation indicating whether the potentially dangerous event is dangerous. (Massey paragraph 0006 discloses, “a message generator configured to generate a message to at least the first in response to a determination, by interaction risk module, of an interaction, and to send the message to the first vehicle via a vehicle the communications interface.”)
Massey discloses a proximity awareness system for motor vehicles. Massey does not disclose a request for remote assistance. Perl teaches of a telematics system that automatically requests for assistance when a dangerous event has occurred. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Perl et.al. into the invention of Massey. Such incorporation is motivated by the need to ensure safety of passengers in the event a dangerous situation occurs. 
As per claim 4, The method of claim 1, further comprising: 
receiving an alert communicating that an event is the potentially dangerous event; (Massey paragraph 0038 discloses, “If so, the base station sends a message to the automobile 120 
notifying, upon detecting the potentially dangerous event, emergency services or authorities; (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)  and 
sending, to the emergency services or authorities, the sensor data. (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)  
As per claim 6, The method of claim 1, further comprising: sending, to a remote computing system, the sensor data, wherein the sensor data is used to train a machine learning algorithm that determines whether events are potentially dangerous. (Perl paragraph 0014 teaches, “In one alternative embodiment, the machine-learning based circuit comprises additional triggers triggering accident notification and/or other added services based on the captured telematics data of the mobile telematics devices associated with the motor vehicles.”)
As per claim 8, The method of claim 1, further comprising: receiving, prior to determining that the potentially dangerous event is detected, a communication from a passenger of the autonomous vehicle, the communication indicating that the potentially dangerous event 
As per claim 10, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: send, in response to determining that the potentially dangerous event is detected, a request for remote assistance, the request further including at least the portion of the sensor data; (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)  and 
receive an evaluation indicating whether the potentially dangerous event is dangerous. (Massey paragraph 0006 discloses, “a message generator configured to generate a message to at least the first in response to a determination, by interaction risk module, of an interaction, and to send the message to the first vehicle via a vehicle the communications interface.”)
As per claim 14, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: receive, prior to determining that the potentially dangerous event is detected, a communication from a passenger of the autonomous vehicle, the communication indicating that the potentially dangerous event occurred. (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)  
As per claim 16, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: send, in response to determining that the potentially dangerous event is detected, a request for remote assistance, the request further including at least 
receive an evaluation indicating whether the potentially dangerous event is dangerous. (Massey paragraph 0006 discloses, “a message generator configured to generate a message to at least the first in response to a determination, by interaction risk module, of an interaction, and to send the message to the first vehicle via a vehicle the communications interface.”)
As per claim 20, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
receive, prior to determining that the potentially dangerous event is detected, a communication from a passenger of the autonomous vehicle, the communication indicating that the potentially dangerous event occurred. (Perl paragraph 0005 teaches, “After getting involved into a car accident, emergency and road services could be automatically activated, vehicle damage assessed, and the nearest repair shop contacted.”)  

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661